--------------------------------------------------------------------------------

Exhibit 10.5

 
THIS CONVERTIBLE PROMISSORY NOTE AND ANY SECURITIES INTO WHICH THIS NOTE IS
CONVERTIBLE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY NOT BE SOLD, OFFERED FOR
SALE, ASSIGNED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT OR UNLESS THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.
 
 
 
FORM OF SUBORDINATED CONVERTIBLE PROMISSORY NOTE
 
Note No. 2015 
November __, 2015

$_____ 
Seattle, Washington





FOR VALUE RECEIVED, Visualant incorporated, a Nevada corporation (the “Company”
or “Borrower”) promises to pay to _______________________Holder”), or Holder’s
permitted assigns, the principal sum of _______________ Thousand and no/100
Dollars (USD $___________), together with simple interest thereon from the date
of this Note until paid in full, at a rate of eight percent (8%) per annum based
on a 365-day year.  Interest payments of the accrued interest on the unpaid
principal amount shall be due and payable annually on each anniversary date of
this Note, or accrued until maturity at the Borrowers discretion, but, in any
event, interest due shall be calculated and communicated to the Holder
quarterly.
 
This Subordinated Convertible Promissory Note (this “Note”) is one of a series
of Convertible Promissory Notes (together with this Note, the “Notes”) having
serial numbers “2015 A-1” et seq., with an aggregate principal amount not to
exceed $1,000,000, issued by the Company in accordance with the terms of that
certain Note and Warrant Purchase Agreement dated ________, 2015 (the “Purchase
Agreement”), by and among the Company, Holder and the other parties named
therein.  The Notes shall rank equally without preference or priority of any
kind over one another, and all payments on account of principal and interest
with respect to any of the Notes shall be applied ratably and proportionately on
all outstanding Notes on the basis of the principal amount of outstanding
indebtedness represented thereby.
 
This Note, the indebtedness evidenced by this Note, and all payments or rights
under this Note, are expressly subordinate to all senior indebtedness of the
Company, whether such senior indebtedness is outstanding as of the date of this
Note or incurred after the date of this Note, and all such senior indebtedness
shall be senior in right of payment to this Note.  As used in this Note, “senior
indebtedness” means all indebtedness or other monetary obligations of the
Company (i) that are secured by assets of the Company; (ii) that are expressly
designated as senior to this Note; or (iii) to banks, commercial finance
lenders, insurance companies, leasing or equipment financing institutions or
other lending institutions regularly engaged in the business of lending money
(excluding venture capital, investment banking or similar institutions which
sometimes engage in lending activities but which are primarily engaged in
investments in equity securities), which is for money borrowed, or purchase or
leasing of equipment in the case of lease or other equipment financing, whether
or not secured.
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 1.           Due Date.  All unpaid principal, together with all accrued and
unpaid interest on this Note, shall be due and payable in full on November __,
2016 (the “Maturity Date”), provided that all principal and accrued and unpaid
interest owing under this Note has not been converted into equity securities of
the Company pursuant to Section 2 below prior to the Maturity Date.
 
 2.           Conversion.
 
(a)           Conversion at Maturity.  In the event Holder has not mandatorily
converted this Note prior to the Maturity Date pursuant to Section 2(c) below
all principal owing under this Note and any accrued and unpaid interest thereon
may be converted at the Maturity Date, at the option of either the Company or
the Holder, into an aggregate number of shares of Common Stock of the Company
determined by dividing (i) the sum of any outstanding principal amount due under
this Note and all accrued and unpaid interest thereon by the thirty day average
closing price of the Company’s common shares.
 
(b)           Conversion upon Merger, Consolidation, Reorganization.  The entire
principal amount of this Note, together with all accrued and unpaid interest
thereon, shall be automatically converted into shares of Common Stock of the
Company at the Merger Conversion Price (as defined below) immediately prior to
the closing date of any merger or consolidation of the Company with or into
another entity, or any other corporate reorganization in which the Company shall
not be the continuing or surviving entity of such merger, consolidation or
reorganization, or any transaction or series of related transactions by the
Company in which more than fifty percent (50%) of the Company's voting power is
transferred, or a sale of all or substantially all of the assets of the
Company.  In the event of the conversion of this Note into shares of Common
Stock pursuant to this Section 2(c), this Note shall convert into that number of
fully paid and non-assessable shares of Common Stock of the Company determined
by dividing all of the unpaid principal and accrued interest due on this Note as
of the date of merger by the thirty day average closing price of the Company’s
common shares.or the designated price per share of the Company’s Common Stock as
determined in the definitive merger or share exchange agreement (the “Merger
Conversion Price”) whichever is the greater.


(c)           Conversion upon Public Offering.  The entire principal amount of
this Note, together with all accrued and unpaid interest thereon, shall be
mandatorially and automatically converted into shares of Common Stock and
Warrants of the Company at the Public Offering Conversion Price (as defined
below) immediately with the date of the first sale of Common Stock of the
Company to the public effected pursuant to a registration statement filed with,
and declared effective by, the United States Securities and Exchange Commission
under the Securities Act of 1933, as amended.  In the event of the conversion of
this Note into shares of Common Stock pursuant to this Section 2(d), this Note
shall convert into that number of fully paid and non-assessable shares of Common
Stock and Warrants of the Company determined by dividing all of the unpaid
principal and accrued interest due on this Note as of the date of the public
offering by the per-share price of the Common Stock and Warrants in the public
offering, (the “Public Offering Conversion Price”).
 
 

 
 
2

--------------------------------------------------------------------------------

 

 3.           Mechanics of Conversion.
 
(a)           Delivery of Note; Issuance of Certificates. The Company shall not
be obligated to issue certificates evidencing the shares of the securities
issuable upon conversion of this Note in accordance with Section 2 hereof unless
the Note is either delivered to the Company or its transfer agent, or the Holder
notifies the Company or its transfer agent that such Note has been lost, stolen
or destroyed and executes an agreement satisfactory to the Company to indemnify
the Company from any loss incurred by it in connection with such Note.  The
Company shall, as soon as practicable after such delivery, or such agreement and
indemnification, issue and deliver at the Company’s office to such Holder of
such Note, a certificate or certificates for the number of fully paid and
non-assessable shares of the Company to which the Holder shall be entitled on
such conversion, together with a check payable to the Holder in the amount of
any cash amounts payable as the result of a conversion into fractional shares of
any securities and for any unpaid principal or accrued interest on the Note, if
applicable.  Such conversion shall be deemed to have been made immediately prior
to the close of business on the Maturity Date, in the event of a conversion
under Section 2(a), or the closing date of the merger or consolidation, in the
event of a conversion under Section 2(b), or the effective date of the
registration statement in the event of a conversion under Section 2(c).  The
person or persons entitled to receive securities issuable upon such conversion
shall be treated for all purposes as the record holder or holders of such
securities on such date.
 
(b)           Capital Adjustments.  If this Note is converted, as provided in
Section 2 or Section 6 hereof, subsequent to any share dividend, forward or
reverse stock split, recapitalization, combination or exchange of shares
(“Capital Adjustments”) occurring after the date hereof, as a result of which
shares of any class shall be issued in respect of outstanding Common Stock, or
Common Stock shall be changed into the same or a different number of shares of
the same or another class or classes, the Holder shall be entitled to receive
the aggregate number and class of shares which, if this Note had been converted
at the date hereof (“Deemed Conversion”) and Common Stock received upon the
Deemed Conversion had not been disposed of, the Holder would be holding, at the
time of actual conversion, as a result of the Deemed Conversion and such Capital
Adjustments.
 
 4.           Manner of Payment.  Principal and interest shall be payable in
lawful money of the United States unless converted as described above.
 
 5.           Governing Law.  THIS NOTE AND ALL ACTIONS ARISING OUT OF OR IN
CONNECTION WITH THIS NOTE SHALL BE GOVERNED IN ALL RESPECTS BY THE LAWS OF THE
STATE OF NEVADA AS SUCH LAWS ARE APPLIED TO AGREEMENTS BETWEEN WASHINGTON
RESIDENTS ENTERED INTO AND TO BE PERFORMED ENTIRELY WITHIN THE STATE OF
WASHINGTON.
 
 6.           Prepayment.  This Note may be prepaid by the Company, in whole or
in part and at any time, without the consent of the Holder and without
prepayment penalty of any kind; provided that all payments will be made in
lawful tender of the United States and will be applied: (a) first, to any costs,
expenses or charges then owed to Holder by the Company; (b) second, to the
payment of accrued interest; and (c) third, (to the extent that the amount of
such payment exceeds the amount of all such expenses and accrued interest), to
the payment of principal; and provided further, that the Company shall provide
the Holder with written notice at least fifteen (15) days prior to any such
prepayment, during which 15-day notice period the Holder may elect to convert
the unpaid principal amount and all accrued and unpaid interest due on this Note
into shares of Common Stock at the conversion price set forth in Section 2(a).
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 7.           Default.  The Company will be deemed to be in default under this
Note upon the occurrence of any one or more of the following events (each an
“Event of Default”): (a) the Company fails to meet any of its payment
obligations hereunder; (b) the Company fails to substantially perform its
obligations under that certain Note and Warrant Purchase Agreement dated as of
the date hereof by and between the Holder and the Company, and such failure
continues uncured for a period of thirty (30) days following the date written
notice of such failure is received by the Company from any Holder of a Note; or
(c) the occurrence of any act by, against, or relating to the Company, or its
property or assets, which act constitutes either the filing of an application
for, or the entry of an order for, any relief under the U.S. Bankruptcy Act or
any other federal bankruptcy statute, or the initiation of any other judicial or
non-judicial proceeding or agreement by or against the Company that seeks to
accomplish any form of reorganization, composition, or extension of the
Company's debts, which proceeding is not discharged or released within thirty
(30) days.  Upon the occurrence of any Event of Default, the Company shall pay
upon demand all reasonable attorney's fees and expenses incurred by Holder in
the administration or exercise of Holder's rights hereunder.
 
 8.           Remedies on Default; Acceleration.  In the event of any Event of
Default under this Note, the Holder may pursue, in addition to rights and
remedies under this Note, any legal or equitable remedies that are available to
the Holder, and may declare the entire unpaid principal amount of this Note and
all unpaid accrued interest under this Note to be immediately due and payable in
full.
 
 9.           Usury.  All agreements between the Company and the Holder of this
Note, whether now existing or hereafter arising and whether written or oral, are
expressly limited so that in no contingency or event whatsoever, whether by
acceleration of the maturity of this Note or otherwise, shall the amount paid,
or agreed to be paid, to the Holder hereof for the use, forbearance or detention
of the money to be loaned hereunder or otherwise, exceed the maximum amount
permissible under applicable law.  If, from any circumstances whatsoever,
fulfillment of any provision of this Note or of any other document evidencing,
securing or pertaining to the indebtedness evidenced hereby, at the time
performance of such provision shall be due, shall involve transcending the limit
of validity prescribed by law, then ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity, and if from any such
circumstances the Holder of this Note shall ever receive anything of value as
interest or deemed interest by applicable law under this Note or any other
document evidencing, securing or pertaining to the indebtedness evidenced hereby
or otherwise an amount that would exceed the highest lawful rate, such amount
that would be excessive interest shall be applied to the reduction of the
principal amount owing under this Note or on account of any other indebtedness
of the Company to the Holder hereof relating to this Note, and not to the
payment of interest, or if such excessive interest exceeds the unpaid balance of
principal of this Note and such other indebtedness, such excess shall be
refunded to the Company.  In determining whether or not the interest paid or
payable with respect to any indebtedness of the Company to the Holder hereof,
under any specific contingency, exceeds the highest lawful rate, the Company and
the Holder hereof shall, to the maximum extent permitted by applicable law, (i)
characterize any non-principal payment as an expense, fee or premium rather than
as interest, (ii) amortize, prorate, allocate and spread the total amount of
interest throughout the full term of such indebtedness so that the actual rate
of interest on account of such indebtedness is uniform throughout the term
thereof, and/or (iii) allocate interest between portions of such indebtedness,
to the end that no such portion shall bear interest at a rate greater than that
permitted by law.  The terms and provisions of this Section 9 shall control and
supersede every other conflicting provision of all agreements between the
Company and the Holder hereof.
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
10.           Waivers.  The Company waives demand, presentment, and notice of
protest, notice of demand, dishonor, and diligence in collection and notice of
intention to accelerate maturity.  The Company shall automatically effectuate
any such acceleration by making an entry to such effect in its records, in which
event the unpaid balance on this Note shall become immediately due and payable
without demand or notice.
 
11.           Transfer of Note.  Subject to the restrictions on transfer
described below, the rights and obligations of the Company and the Holder shall
be binding upon and benefit the successors, assigns, heirs, administrators and
transferees of the parties.  With respect to any offer, sale or other
disposition of this Note or securities into which such Note may be converted,
the Holder shall give written notice to the Company prior thereto, describing
briefly the manner thereof, together with a written opinion of Holder's counsel
acceptable to the Company, to the effect that such offer, sale or other
distribution may be effected without registration or qualification (under any
federal or state law then in effect).  Promptly upon receiving such written
notice and satisfactory opinion, if so requested, the Company, as promptly as
practicable, shall notify the Holder that Holder may sell or otherwise dispose
of this Note or such securities, all in accordance with the terms of the notice
delivered to Company.  If a determination has been made pursuant to this Section
11 that the opinion of counsel for Holder is not satisfactory to the Company,
the Company shall so notify the Holder promptly after such determination has
been made.  The Note thus transferred and each certificate representing the
securities thus transferred shall bear a legend as to the applicable
restrictions on transferability in order to ensure compliance with the
Securities Act of 1933, as amended (the "Act"), unless in the opinion of counsel
for the Company such legend is not required in order to ensure compliance with
the Act.  The Company may issue stop transfer instructions to its transfer agent
in connection with such restrictions.  Subject to the foregoing, any transfer of
this Note shall be registered upon the registration books maintained for such
purpose by or on behalf of Company as provided in the Purchase Agreement.  Prior
to presentation of this Note for registration of transfer, the Company shall
treat the registered Holder hereof as the owner and Holder of this Note for the
purpose of receiving all payments of principal and interest hereon and for all
other purposes whatsoever, whether or not this Note shall be overdue, and the
Company shall not be affected by notice to the contrary.
 
12.           Warrant Coverage.  Upon execution of this Note, the Company shall
execute and deliver to Holder a warrant entitling Holder to purchase shares of
Common Stock of the Company.  The number of warrant shares shall be equal to one
hundred percent (100%) of the principal amount of this Note divided by the
public offering share price rounded to the nearest whole share.  The warrants
shall have a term of three (3) years with an exercise price of the greater of
120% of share at this note closing or the offering price.
 
 
 
 
 
 

 
 
5

--------------------------------------------------------------------------------

 

13.           Amendments and Waivers.  Any provision of this Note may be amended
or modified (either retroactively or prospectively), and the observance of any
term of this Note may be waived (either retroactively or prospectively), upon
the written consent of the Company and the Holders of Notes representing at
least a majority of the then-outstanding aggregate principal amount of all
Notes.  Any amendment or waiver effected in accordance with this Section 13
shall be binding upon each Holder of Notes, each future Holder of Notes, and the
Company.
 

 
Visualant Incorporated
A Nevada Corporation
                   
 
      By: Ronald P. Erickson     Its:  Chief Executive Officer        

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------